     Case 2:20-cv-02184-RFB-VCF Document 16 Filed 12/29/20 Page 1 of 2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     6689 Las Vegas Blvd. South, Suite 200
 3   Las Vegas, Nevada 89119
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   Bank of America, N.A.
 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8   LKIMMY INC. a Nevada corporation,                    Case No.: 2:20-cv-02184-RFB-VCF
 9                  Plaintiff,
                                                          STIPULATION AND [PROPOSED]
10   v.                                                   ORDER FOR EXTENSION OF TIME TO
                                                          RESPOND TO PLAINTIFF’S MOTION
11   BANK OF AMERICA, N.A., a national banking            TO REMAND
     association; IL KIM aka JULIUS KIM, an
12   individual; DOES I through X; and ROE                (First Request)
     BUSINESS ENTITIES I through X; inclusive,
13
                    Defendants.
14

15           Defendant BANK OF AMERICA, N.A. (“BANA”) and Plaintiff LKimmy, Inc. (“Plaintiff”),

16   by and through their respective counsel of record, hereby stipulate and agree to extend the deadline

17   for BANA to file an opposition to Plaintiff’s Motion to Remand (ECF No. 5) filed on December 14,

18   2020. The deadline for BANA to respond to the Motion to Remand is currently set for December

19   28, 2020. The parties hereby stipulate to extend the BANA’s response deadline to January 5, 2021.

20   Pursuant to LR 7-2, LKimmy’s deadline to file a reply brief will be January 12, 2021.

21           This stipulation is submitted in compliance with LR IA 6-1. Counsel for BANA requests the

22   proposed extension in order to ensure sufficient time to coordinate the filing of BANA's opposition,

23   in consideration of BANA's and its counsel's respective schedules.        Accordingly, the parties

24   respectfully submit that the proposed extension is supported by good cause.

25   ///

26   ///

27   ///

28   ///


                                                      1
     1682159V.1
     Case 2:20-cv-02184-RFB-VCF Document 16 Filed 12/29/20 Page 2 of 2



 1           The parties agree that the requested extension is not being requested in bad faith or to delay

 2   these proceedings unnecessarily.

 3           This is the first stipulation for extension of time to file an opposition.

 4           DATED this 24th day of December, 2020.
 5                                              WILSON, ELSER, MOSKOWITZ,
                                                EDELMAN & DICKER LLP
 6
                                                       /s/ Chad C. Butterfield
 7                                                     CHAD C. BUTTERFIELD
                                                       Nevada Bar No. 10532
 8                                                     6689 Las Vegas Blvd. South, Suite 200
                                                       Las Vegas, Nevada 89119
 9                                                     Attorneys for Defendant
                                                       Bank of America, N.A.
10

11           DATED this 24th day of December, 2020.
12                                              HONG & HONG LAW OFFICES

13                                                     /s/ Joseph Y. Hong
                                                       JOSEPH Y. HONG, ESQ.
14                                                     Nevada Bar No. 5092
                                                       1980 Festival Plaza Dr., Suite 650
15
                                                       Las Vegas, NV 89135
16                                                     Attorney for Plaintiff LKimmy, Inc.

17

18
                                                     ORDER
19
             GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21           Dated this _____
                        28th day of _______________,
                                     December        2020.

22

23
                                                     ________________________________________
24                                                   UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                         2
     1682159V.1
